Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected for the recitation of “configured to wireless receive”. The claim language should read “configured to wirelessly receive”. Applicant is advised to take corrective action.
Claim 18 is rejected for the recitation of “configured to causes”. The claim language should read “configured to cause”. Applicant is advised to take corrective action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (PG Pub. 2014/0261536) as evidenced by GB 2557370.
Regarding claims 1-3 and 17, Buhler et al. teaches a covering comprising an outer material having a front surface and a back surface and a plurality of conductive fibers disposed between the front surface and the back surface wherein the plurality of conductive fibers are configured to receive a voltage that causes the conductive fibers to repel and remove dust from the surface of the outer material. Buhler et al. teach the dust covering is attached to the device, but is silent regarding the claimed type of attachment. It would have been obvious to one of ordinary skill in the art to use any type of attachment known in the art, including the claimed adhesive and hook and loop material that is configured to attach to a hook and loop material disposed in the article and button snaps coupled to the outer material that facilitate releasably attaching the outer material to an article, and arrive at the claimed invention. 
Regarding claim 4, Buhler et al. teach in cases where the device to be protected is itself a power source 100 (i.e., photovoltaic cells), the power for the invention is obtained from the structure from which dust is repelled by the device 5. As such, it would have been obvious for one of ordinary skill in the art to arrive at a first pair of electrical contacts configured to electrically couple and is electrically coupled to a second pair of electrical contacts which are arranged on the article when the covering is attached to the article and wherein the second pair of electrical contacts are in electrical communication with a power source and the voltage is derived from the power source as is known in the art and in order to power the dust covering by the article as taught by Buhler et al.
Regarding claim 5, the covering comprises signal conditioning circuitry configured to generate the voltage from power communicated from the power source [0054].
Regarding claim 6, Buhler et al. teach on example that states the voltage generated by the signal conditioning circuitry corresponds to an alternating current voltage that has a voltage of 3000 volts and a frequency of 10-50 hz, but is not limited to such [0060]. And it would have been obvious to one of ordinary skill in the art to use the claimed voltage of 200-2000 volts in order to tailor the dust covering device and arrive the claimed voltage. 
Regarding claim 7, the voltage generated by the signal conditioning circuitry is one of a sinusoidal voltage or a square wave voltage [0054].
Regarding claim 8, the signal conditioning circuitry is configured to determine a load associated with the plurality of conductive fibers in whether a load is applied or not. It is noted the language if claim 8 is broad and can be met by the control of load being applied or not. Applicant is advised to more specifically claim the invention. 
The recitation in the claims that the signal conditioning circuitry configuration is “for facilitating detection of damage to the conductive fibers” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Buhler et al. disclose the covering as presently claimed, it is clear that the covering. of Buhler et al. would be capable of performing the intended use, i.e. facilitating detection of damage to the conductive fibers, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 10, Buhler et al. teach it is known in the art to have a plurality of conductive fibers arranged in different dust repelling groups and thus it would have been obvious to selectively apply voltage to the different dust repelling groups to selectively repel dust from different regions of the outer material including the entire outer material all at once in order to ensure the dust covering repelled dust across the entire dust covering.
Regarding claim 12, Buhler et al. are silent regarding wireless communication circuitry in communication with the signal conditioning circuitry configured to wirelessly receive an instruction that specifies one or more dust repelling groups of the conductive fibers to which voltage is to be applied. However, it is well known in the art to use wireless communication in lieu of wired communication as is evidenced by GB 2557370. Buhler et al. teach wired communication with the signal conditioning circuitry configured to receive instruction that specifies one or more dust repelling group of conductive fibers to which voltage is applied, including to all the conductive fibers in order to remove dust from the entire dust covering and therefore it would have been obvious to merely change the wired communication to wireless in order to improve the technology of the dust covering device and minimize problems with connection means.
Regarding claim 13, Buhler et al. are silent regarding the claimed elastic band arranged around the periphery of the outer material that facilitates encasing the article within the covering. However, it is known in the art to use elastic band arranged around the periphery of the outer material that facilitates encasing an article and would have been obvious to one of ordinary skill in the art.
Regarding claim 14, the covering further comprises a photovoltaic system configured to generate power from which voltage is derived. 
Regarding claim 15, the covering further comprises an integrated power sources configured to generate power from which the voltage is derived. 
Regarding claim 16, Buhler et al. are silent regarding the claimed wireless charging circuitry that facilitates wirelessly recharging the integrated power source. However, it is well known in the art to use wireless charging circuitry to facilitate wirelessly recharge an integrate power source and it would have been obvious to one of ordinary skill in the art to wirelessly recharge the integrated power source in order to allow charging without having to be tethered to wires.
Regarding claim 18, Buhler et al. teach a method for repelling dust from an article comprising communication a voltage to a plurality of conductive fibers arranged between a front surface and a back surface of an outer material of a covering wherein the voltage is configured to cause the conductive fibers to repel and remove dust form the front surface of the outer material. Buhler et al. teach the dust covering is attached to the device, but is silent regarding the claimed type of attachment. It would have been obvious to one of ordinary skill in the art to use any type of attachment known in the art, including the claimed adhesive and hook and loop material that is configured to attach to a hook and loop material disposed in the article and button snaps coupled to the outer material that facilitate releasably attaching the outer material to an article, and arrive at the claimed invention.
Regarding claim 19, Buhler et al. teach in cases where the device to be protected is itself a power source 100 (i.e., photovoltaic cells), the power for the invention is obtained from the structure from which dust is repelled by the device 5. As such, it would have been obvious for one of ordinary skill in the art to arrive at a first pair of electrical contacts configured to electrically couple and is electrically coupled to a second pair of electrical contacts which are arranged on the article when the covering is attached to the article and wherein the second pair of electrical contacts are in electrical communication with a power source and the voltage is derived from the power source as is known in the art and in order to power the dust covering by the article as taught by Buhler et al.
Regarding claim 20, Buhler et al. teach on example that states the voltage generated by the signal conditioning circuitry corresponds to an alternating current voltage that has a voltage of 3000 volts and a frequency of 10-50 hz, but is not limited to such [0060]. And it would have been obvious to one of ordinary skill in the art to use the claimed voltage of 200-2000 volts in order to tailor the dust covering device and arrive the claimed voltage. Buhler et al. are silent regarding the claimed particle size. However, the dust covering of Buhler et al. is so similar to that presently claimed, it inherently removes the claimed particle size. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789